NOT DESIGNATED FOR PUBLICATION

                                             No. 122,692

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                         STATE OF KANSAS,
                                             Appellee,

                                                   v.

                                             PIDY TIGER,
                                              Appellant.


                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; JEFFREY SYRIOS, judge. Opinion filed March 19, 2021.
Affirmed.


        Pidy Tiger, appellant pro se.


        Matt J. Maloney, assistant county attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before GARDNER, P.J., SCHROEDER, J., and WALKER, S.J.


        PER CURIAM: Pidy Tiger appeals the district court's summary dismissal of his
K.S.A. 60-1507 motions as successive and untimely. Tiger claims he overcame the
procedural bars that the district court invoked against his motions. But Tiger filed his
motions after the deadline in which to do so and has not established manifest injustice to
excuse his untimely filing. Because the district court correctly dismissed his motions as
untimely, we affirm.




                                                    1
Factual and Procedural Background

       A jury convicted Tiger of two crimes that occurred in November 2011: rape and
aggravated indecent liberties with a child. The victim was his 10-year-old niece. See
State v. Tiger, No. 110,278, 2015 WL 1513955, at *1 (Kan. App. 2015) (unpublished
opinion) (Tiger I).


       Before trial, Tiger had moved to dismiss his case, claiming a statutory speedy trial
violation. He alleged that he had told his counsel, Alice Osburn, to assert his speedy trial
rights and that any delays she had requested had been against his wishes and without
good cause. The district court denied Tiger's speedy trial motion, finding that the State
had used only 79 of the 90-day statutory time limit. Tiger I, 2015 WL 1513955, at *3.
That calculation attributed to Tiger the time for continuances Osburn had requested.


       Tiger's jury trial began the next day. There, outside the presence of the jury,
Osburn told the district court that Tiger had not requested any of the continuances—they
were at her request.


              Motion for New Trial


       Before sentencing, Tiger moved pro se for a new trial. His motion stated several
ineffective assistance of counsel claims, including that Osburn had violated his right to a
speedy trial by asking for continuances without his permission. The district court held a
hearing on Tiger's motion for a new trial and Osburn admitted that Tiger had not agreed
to the continuances and she had requested them without his permission. Yet she had
discussed her scheduling issues with Tiger when they first met. The district court denied
Tiger's new trial motion, concluding Tiger had failed to show that Osburn's performance
was deficient and had failed to show that her actions prejudiced him.



                                             2
       The district court sentenced Tiger to a life sentence with a 25-year mandatory
minimum sentence for each sentence, with the sentences to run concurrently. Tiger I,
2015 WL 1513955, at *6.


              Direct Appeal


       Tiger appealed, but we affirmed Tiger's convictions. Tiger I, 2015 WL 1513955, at
*17. Tiger did not argue that the district court had erred in denying his speedy trial
motion, so we did not review that issue. 2015 WL 1513955, at *6. We noted that this
claim would not have succeeded because Tiger had outstanding warrants in another
jurisdiction while he was being held on the present charges, and the statutory right to a
speedy trial does not apply unless a person is "charged with a crime and held in jail
solely" on that charge. Tiger I, 2015 WL 1513955, at *7 (citing K.S.A. 2013 Supp. 22-
3402(a), and State v. Montes-Mata, 292 Kan. 367, Syl. ¶ 3, 253 P.3d 354 [2011]).


       We did review Tiger's claim that Osburn was ineffective for having requested
continuances without his permission. We affirmed the district court's ruling that Tiger
had failed to meet either prong (deficient performance and prejudice) of the Strickland
test. Tiger I, 2015 WL 1513955, at *9 (citing Strickland v. Washington, 466 U.S. 668,
697, 104 S. Ct. 2052, 80 L.Ed.2d 674 [1984]). Tiger thus failed to show ineffective
assistance of counsel.


              Collateral Attacks


       After the panel denied Tiger's direct appeal, Tiger filed his first K.S.A. 60-1507
motion, which included claims for ineffective assistance of appellate counsel. One claim
alleged Tiger's direct-appeal counsel was ineffective for failing to challenge the denial of
his speedy trial motion. The district court denied that motion and on appeal we affirmed,
finding no merit in Tiger's argument that his direct-appeal counsel was ineffective. Tiger
                                              3
v. State, No. 117,448, 2018 WL 4376775, at *4 (Kan. App. 2018) (unpublished opinion)
(Tiger III).


       In February 2016, Tiger moved for a new trial alleging newly discovered
evidence. He claimed that four notes handwritten by his niece and three family members
were newly discovered evidence. The district court reviewed the notes and denied Tiger's
motion, holding that they were not newly discovered evidence and would not have
changed his decision. Tiger appealed that decision. We affirmed, noting the district court
engaged in "a close reading of the notes and a painstaking comparison of their content
with the trial record." State v. Tiger, No. 116,852, 2018 WL 671374, at *1 (Kan. App.
2018) (unpublished opinion) (Tiger II).


       Tiger later filed a second K.S.A. 60-1507 motion alleging that his first K.S.A. 60-
1507 counsel was ineffective. The district court denied this motion. Tiger again appealed,
but his appeal was dismissed for failure to docket.


       In April 2018, Tiger pro se filed his third K.S.A. 60-1507 motion. Recognizing
that the court could view his motion as successive, Tiger argued that the Supreme Court's
decisions in State v. Wright, 305 Kan. 1176, 1178, 390 P.3d 899 (2017) (constitutional
right to be present at continuance hearing), and State v. Sherman, 305 Kan. 88, 107-109,
378 P.3d 1060 (2016) (new rubric for prosecutorial error and misconduct), changed the
law, creating the exceptional circumstances necessary to overcome the bar on successive
motions.


       The third K.S.A. 60-1507 motion raised two substantive claims. First, Tiger
claimed his absence from continuance hearings violated his constitutional rights. He
argued that Osburn's continuances should not have counted against him so the district
court should have dismissed his case. Second, Tiger argued prosecutorial error.


                                             4
       Counsel Michael Whalen filed a supporting memorandum for Tiger's third K.S.A.
60-1507 motion, addressing Wright's retroactivity. Whalen argued Wright stemmed from
State v. Brownlee, 302 Kan. 491, 509-11, 354 P.3d 525 (2015), and State v. Dupree, 304
Kan. 43, 50-57, 371 P.3d 862 (2016). In those cases, our Supreme Court held that the
2012 amendments to the speedy trial statute—specifically those in K.S.A. 2012 Supp. 22-
3402(g)—applied retroactively. Whalen concluded Wright should be applied to Tiger's
case. Whalen requested an evidentiary hearing to determine whether the State could have
successfully brought Tiger to trial within the speedy trial time limitations.


       Having reviewed Whalen's brief, the district court denied Tiger's third K.S.A. 60-
1507 motion. Citing Whisler v. State, 272 Kan. 864, 876, 36 P.3d 290 (2001), and
Kirtdoll v. State, 306 Kan. 335, 339-341, 393 P.3d 1053 (2017), the district court held
that Wright did not present a watershed rule of criminal procedure so it would not apply
Wright retroactively on collateral review. The district court also denied Tiger's
prosecutorial error argument because a K.S.A. 60-1507 motion without a showing of
exceptional circumstances is an improper vehicle for a prosecutorial error claim. Thus, it
denied Tiger's third 60-1507 motion as untimely and successive. Tiger moved the court to
reconsider that denial.


       By a separate K.S.A. 60-1507 motion, Tiger claimed that his appellate counsel for
his second K.S.A. 60-1507 motion was ineffective for having failed to docket his appeal.
But the district court denied that motion.


       In November 2019, Tiger filed yet another pro se K.S.A. 60-1507 motion. This
motion argued that the State failed to disclose favorable evidence, the police lacked
probable cause for his arrest, and the district court denied his constitutional right to be
present at continuance hearings. Tiger conceded that his motion was successive but
asserted that the district court could still consider his claims because of an intervening
change in the law—State v. Auman, 57 Kan. App. 2d 439, 455 P.3d 805 (2019)—and
                                              5
because he claimed actual innocence. Whalen withdrew his representation seven days
later.


         Tiger then filed a pro se "Motion to Reverse Pursuant to K.S.A. 60-1507," which
reiterated arguments from Tiger's third K.S.A. 60-1507 motion. Tiger also argued that his
direct-appeal counsel was ineffective for not having argued that trial counsel had been
ineffective by falsely informing him about his speedy trial time.


         In February 2020, the district court denied all of Tiger's outstanding motions. It
held that Tiger's new K.S.A. 60-1507 motions failed to present substantial questions of
law or fact, were untimely and successive, and were barred by res judicata. As to Tiger's
motion to reconsider, the district court found it offered no basis for the district court to
change its ruling and failed to present a substantial question of law or fact.


         Tiger timely appeals.


Analysis

         Tiger raises several issues on appeal. We focus on his attempts to overcome the
substantial procedural hurdles inherent in his successive and untimely motions. To show
the district court's error in holding his K.S.A. 60-1507 motions as untimely, Tiger argues
he established manifest injustice, as is necessary to overcome the bar of untimeliness,
because the district court violated his fundamental right to be present, as held in Wright,
and he claimed actual innocence. Tiger also claims his motions showed two exceptional
circumstances overcoming the procedural bar for successive 60-1507 motions:
(1) Wright was a change in the law applicable to his case and (2) his appellate counsel
was ineffective for failing to raise his constitutional right to be present at a continuance
hearing.



                                               6
       When the district court summarily dismisses a K.S.A. 60-1507 motion, an
appellate court conducts a de novo review to determine whether the motion, files, and
records of the case conclusively establish that the movant is not entitled to relief.
Beauclair v. State, 308 Kan. 284, 293, 419 P.3d 1180 (2018). Here, the district court
summarily dismissed Tiger's motions without holding an evidentiary hearing. Because
the files and record conclusively show that Tiger's motions were untimely, the district
court properly denied Tiger an evidentiary hearing and dismissed his motions. See K.S.A.
2020 Supp. 60-1507(f); Supreme Court Rule 183(f) and (j) (2020 Kan. S. Ct. R. 223).


Tiger fails to establish manifest injustice.

       We begin by addressing Tiger's argument that the district court erred in finding his
motions untimely.


       A defendant has one year from the date a conviction becomes final to file a motion
under K.S.A. 2020 Supp. 60-1507(a). K.S.A. 2020 Supp. 60-1507(f)(1). The district court
may extend that one-year time limitation only to prevent a manifest injustice. K.S.A.
2020 Supp. 60-1507(f)(2). This statute procedurally bars a defendant's 60-1507 motion
filed outside the one-year time limitation if it fails to affirmatively assert manifest
injustice. State v. Trotter, 296 Kan. 898, 904-05, 295 P.3d 1039 (2013).


       Tiger tacitly concedes that he filed the K.S.A. 60-1507 motions he is appealing
more than one year after 2015—the date his conviction became final—so they are
untimely. Unless Tiger meets the manifest injustice exception, he cannot pursue a claim
under this statute.


               "'The [K.S.A. 60-1507(f)] time limitation herein "may be extended by the court
       only to prevent a manifest injustice."'"
               ....


                                                  7
       "[M]anifest injustice in the habeas context means 'obviously unfair' or 'shocking to the
       conscience.'" Vontress v. State, 299 Kan. 607, 610, 614, 325 P.3d 1114 (2014),
       superseded by statute as stated in White v. State, 308 Kan. 491, 421 P.3d 718 (2018).


       Since 2016, our statute has limited the court's inquiry to determine manifest
injustice to two factors:


               "For purposes of finding manifest injustice under this section, the court's inquiry
       shall be limited to determining why the prisoner failed to file the motion within the one-
       year time limitation or whether the prisoner makes a colorable claim of actual innocence.
       As used herein, the term actual innocence requires the prisoner to show it is more likely
       than not that no reasonable juror would have convicted the prisoner in light of new
       evidence." K.S.A. 2020 Supp. 60-1507(f)(2)(A).


Read liberally, Tiger's brief argues that both of these factors apply.


Tiger fails to support his claim of actual innocence.


       Tiger asserts the actual innocence exception applies, but he fails to sufficiently
argue this point in his brief. He states only that the files and records from the victim, the
victim's mother, and an eyewitness presented in prior post-conviction hearings all suggest
that he is innocent and that he could substantiate this claim with testimony from the
victim and complaining witnesses. But a panel of this court on direct appeal reviewed all
the testimony and rejected Tiger's claim of insufficient evidence, see Tiger I, 2015 WL
1513955, at *1. And Tiger fails to point to any testimony or evidence admitted or
proffered at trial or at any postconviction hearing that supports his claim of innocence.
Tiger's conclusory assertions fail to show "it is more likely than not that no reasonable
juror would have convicted [him] in light of [the] new evidence." K.S.A. 2020 Supp. 60-
1507(f)(2)(A). Thus the district court did not err by holding Tiger failed to show actual
innocence as would overcome the bar on untimely motions.

                                                    8
Tiger fails to show Wright precluded his timely filing.


       Determining whether the remaining exception to the bar of untimeliness applies is
a more complex question. Tiger asserts that Wright is the reason for his delay in timely
filing his 60-1507 motion. In the district court, Whalen argued Tiger was unable to
previously file a motion asserting his constitutional right to be present at a continuance
hearing because our Supreme Court had not yet decided Wright. So Tiger did not raise
this issue earlier because the law supporting it did not exist. Although Tiger's pro se
argument on appeal is imprecise, he seems to adopt Whalen's position.


       The timeliness of Tiger's K.S.A. 60-1507 motion thus hinges on whether the
recent Kansas Supreme Court case of Wright changed the law and applies retroactively to
his case. If it does, then his motion would not be subject to dismissal as untimely because
it could be considered manifest injustice or patently unfair to deny Tiger's claim when the
law has changed and is to be applied retroactively. K.S.A. 2020 Supp. 60-1507(f)(2);
Ludlow v. State, 37 Kan. App. 2d 676, 686, 157 P.3d 631 (2007). So we first examine
Wright.


       Wright determined that the proper analysis for the violation of a defendant's
statutory right to be present at a continuance hearing is the constitutional harmless error
standard. 305 Kan. at 1179. Although Wright does not explicitly lay out its argument, it
can easily be inferred. Both K.S.A. 2020 Supp. 22-3405 and the United States
Constitution, through the Sixth Amendment and the Due Process Clause of the
Fourteenth Amendment, require the defendant's presence at every critical stage of the
trial. Brownlee, 302 Kan. at 507. The Constitution's protection is the applicable kernel for
Wright's analysis. In Wright, our Supreme Court recognized that it had determined in
Dupree, 304 Kan. at 43, Syl. ¶ 2, that a continuance hearing is a critical stage of trial.
Wright, 305 Kan. at 1178. It is a critical stage because a defendant must get the chance to
express disagreement with a continuance that could affect his right to a speedy trial under
                                              9
K.S.A. 2020 Supp. 22-3402. Wright, 305 Kan. at 1178. That is, K.S.A. 2020 Supp. 22-
3402 makes the defendant's presence at a continuance hearing critical because otherwise
he or she would be unable to enforce the statutory speedy trial time. Wright infers that
this situation compels constitutional protection.


       Wright decided what to do on appeal when the district court has violated a
defendant's right to be present at a continuance hearing. It recognized that our speedy trial
statute (K.S.A. 2020 Supp. 22-3402) does not grant a remedy. Wright, 305 Kan. at 1178
(citing Brownlee, 302 Kan. at 511). Our speedy trial statute provides:


               "If a defendant, or defendant's attorney in consultation with the defendant,
       requests a delay and such delay is granted, the delay shall be charged to the defendant
       regardless of the reasons for making the request, unless there is prosecutorial misconduct
       related to such delay. If a delay is initially attributed to the defendant, but is subsequently
       charged to the state for any reason, such delay shall not be considered against the state
       under subsections (a), (b) or (c) and shall not be used as a ground for dismissing a case or
       for reversing a conviction unless not considering such delay would result in a violation of
       the constitutional right to a speedy trial or there is prosecutorial misconduct related to
       such delay." K.S.A. 2020 Supp. 22-3402(g).


       So if a defendant is denied this right to be present and object at a continuance
hearing and the continuance is granted, this violation "shall not be used as a ground for
dismissing a case or for reversing a conviction." K.S.A. 2020 Supp. 22-3402(g);
Brownlee, 302 Kan. at 511. That is, unless a defendant can show his constitutional right
to a speedy trial is violated—a different analysis than K.S.A. 2020 Supp. 22-3402—or
prosecutorial misconduct, the statute affords him no remedy when he is excluded from a
continuance hearing. This statutory rule applies retroactively and to appellate courts. See
Brownlee, 302 Kan. at 509-10; Wright, 305 Kan. at 1178.




                                                     10
       Yet, Wright determined, because a continuance hearing is a critical stage that
implicates the constitutional right to be present, that a constitutional remedy is
appropriate if the district court violates this right. The proper analysis is to use the
constitutional harmless error standard which asks whether there is a reasonable
possibility that the error contributed to the verdict. 305 Kan. at 1179. See State v.
Phillips, No. 115,326, 2017 WL 4216234, at *3-4 (Kan. App. 2017) (unpublished
opinion); State v. Andrews, No. 113,971, 2020 WL 1070355, at *14-19 (Kan. App. 2020)
(unpublished opinion) (applying Wright on direct appeals). Thus, the alleged "change in
the law" in Wright is only the recognition that the proper remedy for a violation of a
defendant's right to be present at continuance hearing, as recognized in Dupree, is the
constitutional harmless error standard.


       We next determine whether the rule announced in Wright applies retroactively to
cases such as Tiger's that are already final and are before the court on collateral review.
The general rule is that "new law will not be applied to cases on collateral attack." Drach
v. Bruce, 281 Kan. 1058, Syl. ¶ 8, 136 P.3d 390 (2006).


       Our Supreme Court has outlined a three-step analysis to determine whether a
change in law should be applied retroactively in a criminal case under collateral attack:
"(1) Whether the issue is properly raised in the collateral attack; (2) whether the case was
final when the new law was established; and (3) if a case was final, if an exception to the
general rule against retroactive application applies." Kirtdoll, 306 Kan. at 339. Tiger has
satisfied step one—he raised this issue in the district court, and it relates to the
constitutionality of the trial proceedings. He also satisfies the second step because our
Supreme Court decided Wright after Tiger's direct appeal was final. See Kirtdoll, 306
Kan. at 340.


       We turn to the third step—whether an exception to the general rule against
retroactive application applies. The general rule is that decisional law established after a
                                              11
case is final will not apply to that case on collateral attack. 306 Kan. at 340. The
recognized exceptions are "(1) if the new rule places certain kinds of primary, private
individual conduct beyond the reach of the lawmaking authorities to prosecute; or (2) if
the new rule is a 'watershed rule,' the observance of which involves procedures implicit in
the concept of ordered liberty." 306 Kan. at 340. The first exception relates to substantive
changes in the law and does not apply here.


       Thus Tiger must meet the second exception, by showing that Wright is a
watershed rule. Typically, new procedural rules do not apply retroactively. Schriro v.
Summerlin, 542 U.S. 348, 352, 124 S. Ct. 2519, 159 L. Ed. 2d 442 (2004). The United
States Supreme Court has explained that the class of watershed rules of criminal
procedure is "extremely narrow":


               "New rules of procedure, on the other hand, generally do not apply retroactively.
       They do not produce a class of persons convicted of conduct the law does not make
       criminal, but merely raise the possibility that someone convicted with use of the
       invalidated procedure might have been acquitted otherwise. Because of this more
       speculative connection to innocence, we give retroactive effect to only a small set of
       '"watershed rules of criminal procedure" implicating the fundamental fairness and
       accuracy of the criminal proceeding.' That a new procedural rule is 'fundamental' in some
       abstract sense is not enough; the rule must be one 'without which the likelihood of an
       accurate conviction is seriously diminished.' This class of rules is extremely narrow, and
       'it is unlikely that any . . . "ha[s] yet to emerge."' [Citations omitted.]" 542 U.S. at 352.


See Kirtdoll, 306 Kan. at 340.


       As stated in the Court's final sentence above, this is a tremendously high bar. Our
Supreme Court has not found cases even as consequential as Crawford v. Washington,
541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004) (testimonial out-of-court
statements by witnesses are barred under the Confrontation Clause unless witnesses are

                                                     12
unavailable and the defendant had prior opportunity to cross-examine them) and
Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000) (other
than fact of prior conviction, any fact that increases penalty for crime beyond prescribed
statutory maximum must be submitted to jury and proved beyond reasonable doubt) to be
watershed rulings. Bruce, 281 Kan. 1077-78; Whisler, 272 Kan. at, 879.


          Tiger fails to explain how Wright implicates fundamental fairness and the
accuracy of a criminal proceeding. And he fails to explain why Wright's rule falls in this
extremely narrow class when cases such as Apprendi do not. On this alone, we could
decline to address this issue. See State v. Salary, 309 Kan. 479, 481, 437 P.3d 953 (2019)
(failure to support a point with pertinent authority or show why it is sound despite a lack
of supporting authority or in the face of contrary authority is like failing to brief the
issue).


          We conclude that Wright is not a watershed ruling. The constitutional right to a
speedy trial is distinct from the constitutional right to be present at a continuance hearing.
See Barker v. Wingo, 407 U.S. 514, 530, 92 S. Ct. 2182, 33 L. Ed. 2d 101 (1972); State v.
Mann, 274 Kan. 670, 700-01, 56 P.3d 212 (2002) (explaining constitutional right to a
speedy trial). Neither Wright nor Dupree turned on a defendant's constitutional right to a
speedy trial.


          Neither Dupree nor Wright is a watershed ruling, as viewed through the lens of
precedent. See Kirtdoll, 306 Kan. at 340. The new rule must be one without which the
likelihood of an accurate conviction is seriously diminished and one that alters our
understand of the bedrock procedural elements essential to the fairness of a proceeding.
See Teague v. Lane, 489 U.S. 288, 311, 313 109 S. Ct. 1060, 103 L. Ed. 2d 334 (1989).
Wright and Dupree did not overhaul our understanding of due process. Nor did they alter
our understanding of the importance of a defendant's right to be present, let alone any
bedrock procedural element that ensures the concept of ordered liberty.
                                               13
      Because Wright does not apply retroactively to cases on collateral review, it
cannot help Tiger overcome the bar of untimeliness. The district court was correct in
holding so. See Verge v. State, 50 Kan. App. 2d 591, 593, 335 P.3d 679 (2014).


      We find it unnecessary to address whether the district court also properly
dismissed Tiger's motions as successive.


      Affirmed.




                                           14